Citation Nr: 1201628	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from September 1965 to September 1968 and September 1972 to September 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of an increased rating for vertigo has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   See May 2007 emergency treatment record; November 2011 appellant's brief.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is needed on the claim of entitlement to TDIU.  Although VA examinations were conducted and assessments on the functional impact of the service-connected disabilities were obtained in 2007, the examiners did not provide an opinion as to whether the service-connected disabilities precluded the Veteran from obtaining or retaining gainful employment.  This opinion should be obtained.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).   

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant VA treatment records dating from September 13, 2008, forward.  All obtained records should be associated with the file.  If VA treatment records are not available, the Veteran should be notified.  Ask the appellant about the existence of any outstanding non-VA treatment records.  All reported treatment records should be requested.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the impact of the service-connected disabilities (bilateral hearing loss and vertigo with severe tinnitus and occasional staggering) on employability.  The claims folder must be made available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail.  Based on the examination and review of the record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, without regard to any non service-connected disabilities or his age, render him unable to secure and follow a substantially gainful occupation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



